     Case 1:17-cr-00350-LAP Document 1320 Filed 11/25/20 Page 1 of 4




                            RICHARD J. MA, ESQ.
                                   20 Vesey Street, Suite 400
                                  New York, New York 10007
                                       Tel. (212) 431-6938
                                       Fax. (212) 964-2926
                               E-mail: richardma@maparklaw.com




                                                              November 25, 2020

Via ECF and E-Mail

Honorable Loretta A. Preska                          Mr. Uglava's term of
United States District Judge                         supervised release is hereby
United States District Court                         terminated. SO ORDERED.
Southern District of New York
500 Pearl Street                                                                    11/25/2020
New York, NY 10007

               Re:     United States v. Hamlet Uglava
                       17 Cr. 350 (LAP)

Dear Judge Preska:

        This correspondence is submitted to respectfully request early termination of Mr.
Hamlet Uglava’s supervised release. This request is made due to Mr. Uglava’s excep-
tional conduct, and because such relief is in the interest of justice and serves the purposes
of 18 U.S.C. §§ 3583(e) and 3553(a).

        Mr. Uglava pled guilty pursuant to a plea agreement to conspiracy to traffic con-
traband tobacco, in violation of 18 U.S.C. § 371. The Guidelines called for a sentence of
18 - 24 months of incarceration. Citing “Uglava’s lack of criminal history, no indications
of violent history, his minor role in the offense, and his positive adjustment to pretrial su-
pervision” Probation recommended a sentence of time-served. (See Pre-Sentence Inves-
tigation Report at p.20). Judge Katherine B. Forrest sentenced Mr. Uglava to 18 months
of incarceration with a 2-year period of supervised release. Mr. Uglava served his sen-
tence of imprisonment and commenced supervision on August 30, 2019, which is sched-
uled to terminate on August 29, 2021.

       This Court has the authority to terminate supervised release early. 18 U.S.C. §
3583(e)(1) provides:
    Case 1:17-cr-00350-LAP Document 1320 Filed 11/25/20 Page 2 of 4




       The court may, after considering the factors set forth in section 3553(a)(1), (a)
       (2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)…terminate a term
       of supervised release, pursuant to the provisions of the Federal Rules of Crim-
       inal Procedure relating to the modification of probation, if it is satisfied that
       such action is warranted by the conduct of the defendant released and the in-
       terest of justice[.]

Such a decision lies within the sound discretion of the sentencing court. United States v.
Lussier, 104 F.3d 32, 36 (2d Cir. 1997). And, early termination may be warranted where
there are “changed circumstances — for instance, exceptionally good behavior by the de-
fendant… — [that] will render a previously imposed term or condition of release either
too harsh or inappropriately tailored to serve the general punishment goals of section
3553(a).” See also United States v. McKay, 352 F.Supp.2d 359, 361 (E.D.N.Y. 2005)
(exceptional behavior, not doing what is merely expected of a supervised releasee, is gen-
erally required for early termination).

        Mr. Uglava meets the criteria and is a viable candidate for early termination. He
has served over one year of the 2-year term of supervised release, beyond the minimum
to be eligible for early termination. In addition, Mr. Uglava’s conduct has been exem-
plary — beyond what is merely expected of a supervisee — and the interest of justice and
the relevant factors under 18 U.S.C. § 3553(a) warrant early termination.

        Hamlet Uglava is a 42 year-old native of Tskaltubo, Republic of Georgia, who has
been in the United States since 2005. Perhaps the most salient aspect of his life is his
positive employment history. (See Sentencing Memorandum On Behalf Of Hamlet
Uglava, dated March 30, 2018, at p.5). Mr. Uglava has consistently been employed, fre-
quently juggling multiple jobs simultaneously. Mr. Uglava has a 2 year-old daughter,
who has motivated him to continue to work hard to provide.

        After his arrest and prior to serving his sentence, Mr. Uglava maintained employ-
ment and tested for a commercial driver’s license to cultivate new employment opportu-
nities. While serving his sentence, Mr. Uglava was a model prisoner with no disciplinary
issues. In an effort to meaningfully advance himself, Mr. Uglava availed himself of nu-
merous programs offered by the BOP, including: commercial drivers license training;
Spanish; and basic computer training.

        After his release from jail, Mr. Uglava returned to his Brooklyn home of 10 years
and, consistent with his industrious nature, immediately resumed working to provide for
his daughter. Since release, he has taken advantage of his commercial driver’s license
and worked: as a delivery driver for a supermarket and a pharmacy; as a food delivery
driver for Door Dash; as a valet parker; and, since October as a commercial cargo driver.




                                            !2
     Case 1:17-cr-00350-LAP Document 1320 Filed 11/25/20 Page 3 of 4




        Mr. Uglava has done well as a truck driver and he has ambitions of moving to
Ohio and starting his own trucking company. Ohio is his chosen destination because the
cost of living is significantly lower there and it is centrally located, making his trucking
assignments and routes easier. Notably, supervision has been particularly difficult for Mr.
Uglava due to the frequent travel, often for long overnight hours. Thus, Mr. Uglava’s re-
quest for early termination of supervised release is to facilitate his new career path.

        What is exceptional is relative and largely a matter of degree and discretion. Mr.
Uglava certainly qualifies. He has gone beyond what is typically expected of a super-
vised releasee. More than just being compliant, staying out of trouble and maintaining
employment, Mr. Uglava has worked exceptionally hard. Not only has he developed a
career, and continues to advance and take advantage of opportunities, he is also providing
for a child and is providing a stable life with a secure future. Now, supervision’s report-
ing requirements and travel restrictions serve as hindrance to Mr. Uglava’s prospects.
Thus, Mr. Uglava’s conduct and circumstances certainly set him apart from the typical
offender under supervision.

        Furthermore, the relevant factors under 18 U.S.C. §§ 35583 and 3553, militate in
favor of early termination. Foremost, a “sentence [should be] sufficient, but not greater
than necessary, to comply with the purposes set forth in paragraph (2)” of § 3553(a). As
to deterrence (3553(2)(B)), Mr. Uglava served an indisputably onerous and significant
punishment under the circumstances. He served his incarceratory sentence with distinc-
tion. And, he has served over one year of supervised release without incident. He has
proven that his sentence deterred his criminal behavior, and releasing him early from su-
pervision will not send the wrong message to others about deterrence. Quite the contrary,
it suggests that excellent behavior is rewarded and it will encourage others to approach
their sentences, supervision and transition back to society in a pro-active, positive manner
just as Mr. Uglava has done. Similarly, Mr. Uglava has demonstrated that neither a sen-
tence or supervision is needed any longer “to protect the public from further crimes of the
defendant.” 18 U.S.C. § 3553(2)(C). And, supervision has already functioned “to pro-
vide the defendant with needed educational or vocational training…” 18 U.S.C. §
3553(2)(D). Indeed, Mr. Uglava has taken it upon himself to develop a career and, per-
haps more importantly, a life plan. Consequently, we submit that the 18 month sentence
and over 1 year of supervised release is more than a “sufficient” sentence in this case.

        Notably, the United States Department of Probation for the Southern District of
New York (“Probation”) recognizes Mr. Uglava’s exceptional conduct. Probation has
designated Mr. Uglava as “low intensity” due to his history of compliance, stable resi-
dence, employment and law-abiding behavior. And, because he meets Probation’s criteria
for early termination, they do not object to this request.

       In addition, the Government does not oppose this request.
    Case 1:17-cr-00350-LAP Document 1320 Filed 11/25/20 Page 4 of 4




       Thus, we respectfully request that Mr. Uglava’s supervised release be terminated
favorably and that he be fully discharged from his sentence.

       We thank the Court for its attention to this matter.




                                                              Respectfully submitted,

                                                              /s/ Richard J. Ma

                                                              Richard J. Ma, Esq.


cc: A.U.S.A. Andrew Adams (via email)
    U.S.P.O. Vincent Danielo (via email)




                                             !4
